DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
1.	Each distinct part, including modified parts, should be labeled with a distinct reference character to be in compliance with 37 CFR 1.84(p)(4).  Note the parts represented by reference characters 107 and 108 in the embodiment shown in Figs. 4A and 4B are distinct from the parts represented by these same reference characters in the embodiment shown in Figs. 3A and 3B. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


3.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 1, 12 and 17, the limitation “non-pneumatic tire comprising: a wheel hub portion” in each of these claims renders the claims indefinite because, as best understood by one of ordinary skill in the art, the wheel hub portion is a component of the wheel, not the non-pneumatic tire.  As such, the scope of the claims is unascertainable because it is unclear what would be considered to be a component of the non-pneumatic tire.  
	Further, regarding claims 5 and 7, the limitation “The non-pneumatic tire according to…further comprising a brake rotor” renders the claims indefinite because, as best understood by one of ordinary skill in the art, the brake rotor is a component of a wheel assembly, not the non-pneumatic tire.  As such, the scope of the claims is unascertainable because it is unclear what would be considered to be a component of the non-pneumatic tire.  
	Regarding claims 18 and 19, there is insufficient antecedent basis for “the brake rotor” in each of these claims.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-3, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nomura et al. (US 2016/0096400 A1; hereinafter “Nomura”).
	Nomura discloses a non-pneumatic tire 1 comprising: a wheel hub portion 3 and a tread ring portion 2; a plurality of flexible spokes 4 extending between and coupled to the wheel hub portion and the tread ring portion (Fig. 1); a plurality of hollow cores (unlabeled space defined within spoke 4 as shown in Fig. 1) defined between adjacent flexible spokes or within the plurality of flexible spokes (Fig. 1), wherein the plurality of flexible spokes are configured to (i.e., capable of ) cyclically move between a narrow position (“no-load condition” shown in Fig. 3 and Fig. 4B) and a wide position (“base-load condition” shown in Fig. 3 and Fig. 4A) such that air is pumped from one side of the non-pneumatic tire to another side of the non-pneumatic tire when the non-pneumatic tire is attached to a vehicle and is rolling on a road surface (implicit from the cyclical nature of the spokes of Nomura that transitioning from the narrow position to the wide position would necessarily suck in some air from one side of the tire to within the spoke, while transitioning from the wide position to the narrow position would necessarily expel some air from the spoke, and such expulsion of air is capable of being directed to the other side of the tire dependent upon the forces encountered by the tire; further note when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (See MPEP 2112.01)), wherein the plurality of hollow cores is a plurality of diamond-shaped hollow cores (note paragraph [0025] teaches the first and second curved portions 13A, 13B of the spokes “may be shaped like the caret symbol, for example”; such modification would result in the spokes having the claimed diamond-shaped cores),wherein the plurality of flexible spokes is a plurality of diamond-shaped flexible spokes (note paragraph [0025] teaches the first and second curved portions 13A, 13B of the spokes “may be shaped like the caret symbol, for example”; such modification would result in the spokes being diamond-shaped), wherein each of the plurality of diamond-shaped flexible spokes comprising a pair of inner legs (radially inner leg of the “caret” symbol-shaped portion of each respective portion 13A, 13B of the spoke) and a pair of outer legs (radially outer leg of the “caret” symbol-shaped portion of each respective portion 13A, 13B of the spoke), and each of the plurality of hollow cores is defined by a pair of inner legs (radially inner leg of the “caret” symbol-shaped portion of each respective portion 13A, 13B of the spoke) and a pair of outer legs (radially outer leg of the “caret” symbol-shaped portion of each respective portion 13A, 13B of the spoke), and wherein each of the plurality of diamond-shaped flexible spokes comprises a pair of corners (corner of the “caret” shape described in paragraph [0025]) with one of the pair of inner legs intersecting one of the pair of outer legs at one of the pair of corners and another of the pair of inner legs intersecting another of the pair of outer legs at another of the pair of corners (evident from Fig. 1 and paragraph [0025]).

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

10.	Claims 4, 6, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nomura in view of Martin et al. (US 2014/0062168 A1; hereinafter “Martin”).
	Regarding claims 4 and 11, although Nomura further discloses each of the plurality of diamond-shaped flexible spokes is configured as a bellows to implicitly force air from at least one side of the wheel hub portion to at least one side of the wheel hub portion, Nomura fails to expressly disclose a distance between the pair of corners of each of its plurality of diamond-shaped flexible spokes decreases from an outer side of the wheel hub portion to an inner side of the wheel hub portion so as to force air from an outer side of the wheel hub portion to an inner side of the wheel hub portion.
	Martin, however, in the embodiment shown in Fig. 7A, teaches a non-pneumatic tire 24 in which a distance between the pair of corners of each of its flexible spokes (spokes defined by diamond-shaped hollow cores 50a) decreases from an outer side 46 of the wheel hub portion to an inner side 48 of the wheel hub portion so as to implicitly force air from an outer side of the wheel hub portion to an inner side of the wheel hub portion (Fig. 7A; paragraphs [0092-0094]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the non-pneumatic tire of Nomura by forming its diamond-shaped spokes so that a distance between the pair of corners decreases from an outer side of the wheel hub portion to an inner side of the wheel hub portion, such as taught by Martin, to facilitate the manufacturing process of the tire by rendering it relatively easier to release the mold.  Further, such modification would implicitly result in the air being forced from an outer side of the wheel hub portion to an inner side of the wheel hub portion during the cyclical compressing and de-compressing of the plurality of spokes.
	Regarding claims 6 and 10, although Nomura further discloses each of the plurality of diamond-shaped flexible spokes is configured as a bellows to implicitly force air from at least one side of the wheel hub portion to at least one side of the wheel hub portion, Nomura fails to expressly disclose a distance between the pair of corners of each of its plurality of diamond-shaped flexible spokes increases from an outer side of the wheel hub portion to an inner side of the wheel hub portion so as to force air from an inner side of the wheel hub portion to an outer side of the wheel hub portion.
	Martin, however, in the embodiment shown in Fig. 7A, teaches a non-pneumatic tire 24 in which a distance between the pair of corners of each of its flexible spokes (spokes defined by diamond-shaped hollow cores 50b) increases from an outer side 46 of the wheel hub portion to an inner side 48 of the wheel hub portion so as to implicitly force air from an inner side of the wheel hub portion to an outer side of the wheel hub portion (Fig. 7A; paragraphs [0092-0094]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the non-pneumatic tire of Nomura by forming its diamond-shaped spokes so that a distance between the pair of corners increases from an outer side of the wheel hub portion to an inner side of the wheel hub portion, such as taught by Martin, to facilitate the manufacturing process of the tire by rendering it relatively easier to release the mold.  Further, such modification would implicitly result in the air being forced from an inner side of the wheel hub portion to an outer side of the wheel hub portion during the cyclical compressing and de-compressing of the plurality of spokes.

11.	Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Nomura in view of Martin, as applied to claims 1, 3, 4 and 6 above, and further in view of Gebeau (US 2014/0191565 A1).
	Nomura, as modified by Martin, fails to expressly disclose the use of a brake rotor positioned on the inner side of the wheel hub portion.
	Gebeau, however, teaches a non-pneumatic tire in which a brake rotor is positioned on the inner side of the wheel hub portion (paragraph [0053]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the non-pneumatic tire of Nomura, as modified by Martin, to have included a brake rotor positioned on the inner side of the wheel hub portion, such as taught by Gebeau, to provide a means for slowing or stopping the non-pneumatic tire if needed and/or desired.  Further, such a modification would result in spokes pumping air towards or away from the brake rotor depending on the respective modification of the cross-sectional shape of the spokes as noted above.


12.	Claims 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nomura in view of Gebeau.
	Nomura, discloses all of the limitations of these claims (note section 7 above) with the exception of the vehicle wheel assembly comprising a brake rotor and a brake caliper.
	Gebeau, however, teaches a vehicle wheel assembly which includes a brake rotor and a brake caliper (paragraph [0053]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the vehicle wheel assembly of Nomura to have included a brake rotor and brake caliper positioned on the inner side of the wheel hub, such as taught by Gebeau, to provide a means for slowing or stopping the non-pneumatic tire if needed and/or desired.  Further, such a modification would implicitly result in the cooling of the brake during the cyclical compressing and de-compressing of the spokes (note when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (See MPEP 2112.01)).

13.	Claims 13-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nomura in view of Gebeau, as applied to claims 12 and 17 above, and further in view of Martin.
	Regarding claims 13, 16, 18 and 20, although Nomura further discloses each of the plurality of diamond-shaped flexible spokes is configured as a bellows to implicitly force air from at least one side of the wheel hub portion to at least one side of the wheel hub portion such that the brake rotor is implicitly cooled, Nomura fails to expressly disclose a cross-sectional area of each of the plurality of hollow cores decreases from an outer side of the wheel hub portion to an inner side of the wheel hub portion such that the cyclically compressing and de-compressing the plurality of flexible spokes pumps air from an outer side of the wheel hub portion to an inner side of the wheel hub portion.
	Martin, however, in the embodiment shown in Fig. 7A, teaches a non-pneumatic tire 24 in which a cross-sectional area of each of the plurality of hollow cores 50a decreases from an outer side 46 of the wheel hub portion to an inner side 48 of the wheel hub portion (Fig. 7A; paragraphs [0092-0094]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the non-pneumatic tire of Nomura, as modified by Gebeau, by forming its hollow cores to have a cross-sectional area which decreases from an outer side of the wheel hub portion to an inner side of the wheel hub portion, such as taught by Martin, to facilitate the manufacturing process of the tire by rendering it relatively easier to release the mold.  Further, such modification would implicitly result in the plurality of flexible spokes pumping air from the outer side of the wheel hub portion to the inner side of the wheel hub portion during the cyclical compressing and de-compressing of the spokes such that the brake rotor is cooled.
Regarding claims 14, 15, 19 and 20, although Nomura further discloses each of the plurality of diamond-shaped flexible spokes is configured as a bellows to implicitly force air from at least one side of the wheel hub portion to at least one side of the wheel hub portion such that the brake rotor is implicitly cooled, Nomura fails to expressly disclose a cross-sectional area of each of the plurality of hollow cores increases from an outer side of the wheel hub portion to an inner side of the wheel hub portion such that the cyclically compressing and de-compressing the plurality of flexible spokes pumps air from an inner side of the wheel hub portion to an outer side of the wheel hub portion.
	Martin, however, in the embodiment shown in Fig. 7A, teaches a non-pneumatic tire 24 in which a cross-sectional area of each of the plurality of hollow cores 50b increases from an outer side 46 of the wheel hub portion to an inner side 48 of the wheel hub portion (Fig. 7A; paragraphs [0092-0094]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the non-pneumatic tire of Nomura, as modified by Gebeau, by forming its hollow cores to have a cross-sectional area which increases from an outer side of the wheel hub portion to an inner side of the wheel hub portion, such as taught by Martin, to facilitate the manufacturing process of the tire by rendering it relatively easier to release the mold.  Further, such modification would implicitly result in the plurality of flexible spokes pumping air from the inner side of the wheel hub portion to the outer side of the wheel hub portion during the cyclical compressing and de-compressing of the spokes such that the brake rotor is cooled.

Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIP T KOTTER whose telephone number is (571)272-7953. The examiner can normally be reached 9:30-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) J Morano can be reached on (571)272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kip T Kotter/Primary Examiner, Art Unit 3617